Citation Nr: 1130090	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 percent for status post reconstructed right shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1964 to April 1965 and from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the Veteran was granted service connection for chronic pain and limitation of motion, status post shoulder reconstruction, right (major), with a disability evaluation of 20 percent effective June 21, 2006, the date of receipt of his claim. 

In a March 2010 rating decision, the RO increased the Veteran's evaluation to 30 percent, making it retroactively effective from June 21, 2006. 


FINDINGS OF FACT

The Veteran's status post reconstructed right shoulder is characterized by flexion ranging from 0 to 80 degrees, right abduction 0 to 52 degrees, right internal rotation 0 to 85 degrees, right external rotation 0 to 45 degrees, pain, decreased manual dexterity, difficulty lifting and carrying, lack of stamina, and decreased upper extremity strength.


CONCLUSION OF LAW

The shoulder disability shown by the evidence warrants the currently assigned rating, and the criteria for an initial evaluation in excess of 30 percent for status post reconstructed right shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5202 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In July 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the June 2007 and March 2010 rating decisions, March 2008 SOC, and March 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the July 2006 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for status post reconstructed right shoulder were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a (2010). 

DC 5201 provides that limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  The maximum rating is 20 percent.  Diagnostic Code 5203 also provides an alternative rating based on impairment of function of the contiguous joint. 

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Reviewing the evidence of record, the Veteran had a VA examination in May 2007.  He said that since the in-service surgery to his shoulder he had had chronic, severe pain, especially at night, which disrupted his sleep.  He took oxycodone/ acetaminophen 10/325mg. every four hours and Celebrex 200 mg. twice a day.  Over time his right shoulder had deteriorated and he had noticed loss of motion, especially during overhead reaching and working.  The examination report noted that the Veteran's right hand is his dominant one.  There was no history of neoplasm and there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  

Range of motion of the right shoulder was flexion against gravity 0 to 95 degrees with pain beginning at 80 degrees and passive flexion 0 to 100 degrees with pain beginning at 80 degrees.  On repetitive use flexion was reduced to 0 to 90 degrees due to pain.  Right shoulder abduction was 0 to 105 degrees against gravity with pain beginning at 80 degrees.  Passive abduction was 0 to 108 degrees with pain at 80 degrees.  On repetitive use abduction was reduced to 0 to 96 degrees due to pain.  External rotation was 0 to 70 degrees against gravity with pain at 62 degrees, passive external rotation was 0 to 72 degrees, and on repetitive use external rotation was reduced to 0 to 66 degrees due to pain.  Internal rotation was 0 to 70 degrees against gravity with pain at 60 degrees, and passive internal rotation was 0 to 74 degrees with pain at 60 degrees.  On repetitive use internal rotation was 0 to 66 degrees with pain.

The examiner noted that there was no loss of a bone or part of a bone, recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  There was crepitus, tenderness, painful movement, and guarding of movement of the right shoulder.  The right shoulder had a large surgical scar over the anterior in a hook-like configuration that was well healed and without abnormalities.  X-rays showed a fixation screw in the coracoid process and were otherwise unremarkable.  The Veteran was diagnosed with a right shoulder condition status post reconstruction surgery with associated pain and loss of motion.  The examiner opined that there were significant effect on occupational activities due to decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and pain.  Regarding activities of daily living, there was a moderate effect on chores and recreation and a mild effect on shopping, travelling and grooming.

May 2007 VA treatment records indicate that the Veteran reported chronic, severe pain in his right shoulder that affected his sleep.  There was loss of motion, particularly when he reached overhead.  He reported taking oxycodone/ acetaminophen every four hours and Celebrex 200 mg. twice a day.  The treating physician noted on examination that the range of motion in the right shoulder was limited and that pain was elicited in movements.  

The Veteran wrote on his April 2008 VA Form 9 that the VA examiner did not take into account that the medication that he takes increases his range of motion and decreases his pain. 

Subsequent VA treatment records indicate that the Veteran has continued to received opiate refills for his upper extremity pain.  He underwent another VA examination in January 2010.  His current treatment was Naproxen 500 mg. twice daily, oxycodone 20 mg. twice daily, and oxycodone/acetaminophen 5/325 mg. twice daily for his back.  The Veteran noted that the latter also helped his shoulder, and the response to the treatment was good.  There was no history of neoplasm.  It was confirmed that the Veteran is right-handed.  The right shoulder had giving way, instability, pain anterior to posterior, stiffness, weakness, decreased speed of joint motion, and decreased motion.  Incoordination, locking episodes and effusions did not occur.  There were severe flare-ups that occurred less than once a year and that lasted for 3 to 7 days.  The Veteran said that while working on heavy metal or machines the pain during flare-ups would inhibit going to work.  Rest, analgesics, and alternate heat and ice provided relief.  He did not use his right arm to drive, did not sleep on his right side, and felt that his hand coordination was affected by the shoulder when picking up objects.  The examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis, and other significant history was chronic back pain and a right knee injury with debridement and screw, and residual pain.  On examination it was noted that a weight bearing joint was not affected by the right shoulder, and there was no loss of bone.  The Veteran had recurrent shoulder dislocations and there was guarding of all movements.  In addition, there was bony joint enlargement, heat, redness, tenderness, pain at rest, abnormal motion, guarding of movement, and crepitus.

Range of motion of the right shoulder was flexion 0 to 85 degrees, abduction 0 to 50 degrees, internal rotation 0 to 85 degrees, and external rotation 0 to 45 degrees.  There was objective evidence of pain on repetitive motion and additional limitations after three repetitions of motion due to pain.  After repetition, range of motion was flexion 0 to 80 degrees.  Abduction, internal rotation, and external rotation were not reduced after repetitive motion.  There was no joint ankylosis, and the right lower scapula had mild winging.

The Veteran reported being retired from working in an oil field, and said he had retired because the work site closed.  He was diagnosed with a right shoulder separation, status post reconstruction surgery with residual pain and loss of motion.  There were significant effects on his usual occupation due to decreased manual dexterity, problems with lifting and carrying, lack of stamina, decreased upper extremity strength, and pain.  As for activities of daily living, there was a severe effect on sports, recreation, travelling, and driving, a moderate effect on chores, shopping, exercise, and dressing, and a mild effect on feeding, bathing, toileting, and grooming.

The Veteran does not qualify for an increased evaluation under Diagnostic Code 5200, because the record does not show ankylosis.  See 38 C.F.R. § 4.71a.  Both the May 2007 and January 2010 VA examiner indicated that there was no ankylosis.  He does not meet the criteria for an evaluation of 40 percent under DC 5201, because the record does not show a limitation of arm motion to 25 degrees from the side.  See id.  At the January 2010 VA examination ranges of motion after repetitive motion were flexion 0 to 80 degrees, abduction 0 to 52 degrees, internal rotation 0 to 85 degrees, and external rotation 0 to 45 degrees.  An evaluation of 50 percent, the next highest available under Diagnostic Code 5202, requires a fibrous union of the humerus, which is not shown by the record.  See id.  An evaluation in excess of 30 percent is not available under DC 5203.  See id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected status post reconstructed right shoulder with degenerative joint disease, but the current disability evaluations contemplate these limitations.  Therefore, an evaluation in excess of 30 percent is not justified.
 
Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.
 
Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected status post reconstructed right shoulder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for status post reconstructed right shoulder for a thoracic strain.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for status post reconstructed right shoulder is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


